DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 3, 6, 9 – 11, 13 and 14 allowable. Claims 4, 5, 7, 8 and 15 – 20, previously withdrawn from consideration as a result of a restriction requirement, require and comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II and Species A – C, as set forth in the Office action mailed on July 30, 2021, is hereby withdrawn and claims 4, 5, 7, 8 and 15 – 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The Examiner acknowledges the amendment(s) to the title filed on November 30, 2021. The objection(s) to the title cited in the previous office action filed on October 4, 2021 is (are) hereby withdrawn.

Allowable Subject Matter
Claims 1 – 11 and 13 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15 recite, inter alia, that the reflective layer is in direct contact with the base substrate in the groove (see allowable subject matter of claim 12 in the Office Action filed on October 4, 20221). This limitation, in combination with the remaining limitations of claims 1 and 15, is not anticipated or rendered obvious by the prior art. Claims 2 – 11, 13, 14 and 16 – 20 depend from claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892